UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 01-30715
                        Summary Calendar


                     MASSOOD DANESH PAJOOH,

                                              Plaintiff-Appellant,

                               versus

   KENNETH MONTGOMERY; JOHN BLAZE; TONY LOCK; STEVEN PLUNKETT;
P. DREXCEL; R. FIRMIN; LEONARD GRACE; TERRI POVENMIRE; RONALD G.
 THOMPSON; FELIX SANCHEZ; C. GREEN; MARTHA JORDAN; SUE BEASLEY;
             R. THOMPSON; JOHN DOE; UNKNOWN EMPLOYEES,

                                              Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                             (01-CV-89)
_________________________________________________________________
                         December 27, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Massood Danesh Pajooh challenges the dismissal of his pro se

civil rights complaint, brought pursuant to Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

Federal courts look to state law to determine the applicable

prescriptive period for a Bivens claim.        See, e.g., Elzy v.

Roberson, 868 F.2d 793, 794-95 (5th Cir. 1989); LA. CIV. CODE ANN.

art. 3492 (West 1994) (applicable prescriptive period in Louisiana

is one year).   We conclude:    Pajooh was aware of each alleged


*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
violation when it occurred; his claims accrued                  between February

and December 1999, when the alleged violations occurred; and his

claims prescribed, because his complaint was not filed until more

than a year later — in January 2001.

      Pajooh’s contentions that some of his claims accrued within

the one-year prescriptive period are not persuasive.                  Although one

punishment did not begin until January 2000, Pajooh was aware in

December 1999 that the punishment would be imposed; therefore, any

claim accrued at that time.          See Burns v. Harris County Bail Bond

Bd., 139 F.3d 513, 518-19 (5th Cir. 1998).                   Pajooh also asserts

that another claim did not accrue until he learned of his weight

loss in January 2000; however, his constitutional claims arise from

the   alleged    violations    of    his       rights   by   prison   officials   —

violations Pajooh was aware of when they occurred.                    Pajooh also

argues that his complaint should be construed under a continuing

violation theory, but he has not shown that any violation occurred

within the prescriptive period as is required under that theory.

See Hendrix v. City of Yazoo City, Miss., 911 F.2d 1102, 1103 (5th

Cir. 1990).

      Pajooh maintains that the Louisiana doctrine of contra non

valentem tolls the running of the prescriptive period because

harassment and fear of retaliation effectively prevented him from

timely    filing    a   complaint.     However,         Pajooh’s    own   complaint

suggests that these allegations are exaggerated;                      despite his

alleged   fear     of   retaliation,   he       included     with   his   complaint




                                           2
exhibits that show he filed internal grievances about many of the

incidents cited in that complaint.

      Pajooh also requested the production of documents he asserts

were necessary to demonstrate how retaliation and harassment caused

him to delay filing his complaint.        We conclude that the grant of

the   protective    order     was    neither   arbitrary        nor   clearly

unreasonable. See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871,

876 (5th Cir. 2000).        A motion to dismiss was pending, and the

magistrate judge had already issued a recommendation that Pajooh’s

complaint be dismissed as prescribed on its face.          In addition, as

discussed above, Pajooh’s own complaint contradicts his claim that

harassment   and   retaliation      caused   him   to   delay    filing   his

complaint.


                                                                 AFFIRMED




                                      3